Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s election without traverse of group I in the reply filed on 04/15/22 is acknowledged.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 2-5, 10-11 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rice et al., US 2009/0024241 in view of Vakanas et al., US 2010/0129984.
	Rice et al. shows the invention substantially as claimed including a system for processing a semiconductor wafer, the system comprising:
	A robotic transfer station 102B/912;
	A load lock;
	A laser scribe apparatus (see, for example, paragraph 0020); and 
	A factory interface 100 coupled to the robotic transfer chamber by the load lock, and the factory interface capable of being coupled to the laser scribe apparatus, wherein the factory interface comprises a robot with an arm or a blade (see fig. 9 and its description).
	Rice et al. does not expressly disclose the presence of a wet/dry station. Vakanas et al. discloses the presence of a cleaning station coupled to process chambers (see fig. 8 and paragraphs 00018-0195, 0212-0213). In view of this disclosure, it would have been obvious to one of ordinary skill in the art at the filing of the invention to modify the apparatus of Rice et al. so as to comprise a wet/dry station for cleaning for convenience since cleaning during semiconductor processes helps to improve the overall quality of the device being fabricated.
	Rice et al. and Vakanas et al. do not expressly disclose the limitations of “wherein a semiconductor wafer is transferred from the laser scribe apparatus to the robot of the factory interface, from the robot of the factory interface to the load lock, from the load lock to the robotic transfer chamber, and from the robotic transfer chamber to the wet/dry station.” However, these are intended uses of the claimed apparatus and do not impart patentability to the claims.
	Concerning claims 3-4 and the wet/dry station for removing a mask from the semiconductor wafer or for cleaning residues and fragments on the semiconductor wafer, note that this constitutes an intended use of the apparatus and does not impart patentability to the claims since they are drawn to the apparatus.
	Regarding dependent claim 5,  official notice is taken that it would have been obvious to one of ordinary skill in the art at the time the invention was filed to perform laser ablation since this is a common method in which to separate integrated circuits of a semiconductor wafer.
	With respect to dependent claim 10, note that Rice et al. also discloses the use of a metrology station (see paragraph 0020).
	Concerning dependent claim 11, the examiner takes official notice that it would have been obvious to one of ordinary skill in the art at the time the invention was filed to determine through routine experimentation the optimum footprint size depending upon a variety of factors including the desired number of process chambers, for example, and would not lend patentability to the instant invention absent a showing of unexpected results.

Claims 6-9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rice et al., US 2009/0024241 in view of Vakanas et al., US 2010/0129984 as applied to claims 2-5 and 10-11 above, and further in view of Merry et al., US 2005/0224181.
Rice et al. and Vakanas et al. are applied as above but do not expressly disclose the claimed plasma etch and deposition chambers. Merry et al. discloses an apparatus comprising process chambers 104A-104E comprising plasma processing (see paragraph 0011) either using deposition or etching (see paragraph 0041). In view of this disclosure, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the apparatus of Rice et al. modified by Vakanas et al. so as to comprise plasma etching and deposition chambers since these processes are commonly performed and having these processes in the apparatus of Rice et al. modified by Vakanas et al. will reduce contamination.
Regarding dependent claim 8, official notice is taken that it would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the deposition chamber to form a mask layer since it is notoriously well known in the art to form mask layers through deposition processes.
	
Claims 12-13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rice et al., US 2009/0024241 in view of Vakanas et al., US 2010/0129984 and Merry et al., WO 2005/101100. as applied to claims 5-9 above, and further in view of Shah et al., WO 2009/117451.
Rice et al., Vakanas et al., and Merry et al. are applied as above but do not expressly disclose a femtosecond laser for laser processing. However, Shah et al. discloses the use of a femtosecond laser (see paragraph 0114). In view of this disclosure, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the apparatus of Rice et al. modified by Vakanas et al. and Merry et al. so as to employ a femtosecond laser because this has been shown to be a well known laser to be used during semiconductor processing and in a semiconductor apparatus.
Regarding dependent claim 13 and the particular wavelength of the laser and pulse width of the laser, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to determine through routine experimentation the optimum pulse width and wavelength based upon a variety of factors, for example, the desired thermal budget of the process and such limitation would not  lend patentability to the instant invention absent a showing of unexpected results.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A BOOTH whose telephone number is (571)272-1668. The examiner can normally be reached Monday to Friday, 8:30 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 571-272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICHARD A BOOTH/Primary Examiner, Art Unit 2812                                                                                                                                                                                                        



May 3, 2022